Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 4 and 7-14 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

	
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 8 is rejected because there is insufficient antecedent basis for the limitation in the following claims:
The term “at least substantially similar amount” in claim 8 is a relative term which renders the claim indefinite. The term “at least substantially similar amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please see MPEP 2173.05(c).
Appropriate correction is required. 

	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 and 7-14 are rejected under 35 U.S.C. § 102(a)(2) and as being anticipated by WEI (US-20180296343-A1), hereinafter referred to as WEI.
Regarding Claim 4, WEI teaches a three-dimensional printing method (Paragraph(s) 0189),
	comprising:
	applying a build material containing an amide functionality or an amine functionality (poly ester amides, Paragraph(s) 0218);
	patterning at least a portion of the build material by (Paragraph(s) 0189 and 0280):
	selectively applying a fusing agent on the portion of the build material (Paragraph(s) 0280 and 0288); and
	 selectively jetting a ductility tailoring agent on at least a region of the portion (1,6-hexanediol, Paragraph(s) 0275),
	the ductility tailoring agent including a water-based solvent system and a miscible solid that is at least partially soluble in the water-based solvent system and that is compatible with the amide functionality or the amine functionality of the build material (dioctyl phthalate is a known plasticizer, Paragraph(s) 0207; water, Paragraph(s) 0187 and 0189; dextran, Paragraph(s) 0187),
	wherein the miscible solid is selected from the group consistinq of:
	dioctyl phthalate (see where dioctyl phthalate is a known plasticizer, Paragraph(s) 0207),
	thereby qeneratinq a patterned portion (Paragraph(s) 0280); and
	 exposing the build material (Paragraph(s) 0272),
	including the patterned portion (Paragraph(s) 0280),
	to radiation (Paragraph(s) 0272),
	thereby fusing the patterned portion to form a layer (Paragraph(s) 0287 and 0280 and 0272);
	wherein the miscible solid forms a composite portion in the layer (Paragraph(s) 0287 and 0280 and 0272). 
 
Regarding Claim 7, WEI teaches the method as defined in Claim 4 wherein the water-based solvent system is selected from the group consisting of 
water (water, Paragraph(s) 0187). 

Regarding Claim 8, WEI teaches the method as defined in Claim 4 wherein”
	the composite portion is less than all of the layer (Figure(s) 10); and
	 one of:
	the selectively applying of the fusing agent includes selectively applying an at least substantially similar amount (Please see the 35 U.S.C. § 112(b) rejection, above.) to the region of the patterned portion and to the remaining region of the patterned portion at different times (Paragraph(s) 0280 and 0288). 

Regarding Claim 9, WEI teaches the method as defined in Claim 4 wherein the ductility tailoring agent and the fusing agent are combined into a single fusing, ductility tailoring agent and wherein all of the layer includes the composite portion (Figure(s) 10 and 11). 

Regarding Claim 10, WEI teaches the method as defined in Claim 4
	where in one of the selectively applying of the fusing agent is accomplished separate from and prior to the selectively jetting of the ductility tailoring agent (Figure(s) 10 and 11);
	or the selectively jetting of the ductility tailoring agent is accomplished separate from and prior to the selectively applying of the fusing agent (Figure(s) 10 and 11). 

Regarding Claim 11, WEI teaches the method as defined in Claim 4 wherein the selectively jetting of the ductility tailoring agent is accomplished by continuous inkjet printing (inkjet, Paragraph(s) 0280, 0287),
	 
Regarding Claim 12, WEI teaches the method as defined in Claim 4 wherein prior to the patterning,
	the method further comprises forming the ductility tailoring agent by:
	combining the miscible solid (dioctyl phthalate is a known plasticizer, Paragraph(s) 0207),
	a water-based solvent (water, Paragraph(s) 0187 and 0189), and
	 a humectant to form a stock solution (dextran, Paragraph(s) 0187); and
	 combining a predetermined amount of the stock solution with a jettable composition (Figure(s) 10 and 11). 

Regarding Claim 13, WEI teaches the method as defined in Claim 12 wherein the jettable composition includes:
	an antimicrobial agent (antimicrobial, Paragraph(s) 0212),
	 
Regarding Claim 14, WEI teaches the method as defined in Claim 12 wherein the predetermined amount of the stock solution that is combined with the jettable composition renders the ductility tailoring agent with the miscible solid present in an amount of about 10 wt% to about 75 wt% (see where aqueous dextran ranges between 15-30% weight of the entire solution, Paragraph(s) 0187). 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 and 7-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743